      Case 1:18-cr-00201-DLC Document 191 Filed 03/23/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                 -v-                     :            18cr201-7(DLC)
                                         :
 DEBORAH MENSAH,                         :                  ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     On March 22, 2021, counsel for the parties informed the

Court that defendant intended to enter a plea of guilty and

would like to proceed in person.      Accordingly, it is hereby

     ORDERED that a change of plea is scheduled to occur in

person in Courtroom 18B, 500 Pearl Street, on April 2, 2021 at

2:00 PM.   In light of the ongoing COVID-19 pandemic,

     IT IS FURTHER ORDERED that all individuals seeking entry to

500 Pearl Street must complete a questionnaire and have their

temperature taken before being allowed entry into the

courthouse.   To gain entry to 500 Pearl Street, follow the

instructions provided here:

     https://www.nysd.uscourts.gov/sites/default/files/2020-
     10/QR%20Sign%20-%20Public_Media_v.5.pdf

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.         Individuals

also must wear either one N95 mask or two face masks that cover
         Case 1:18-cr-00201-DLC Document 191 Filed 03/23/21 Page 2 of 2



the person’s nose and mouth at all times in the courthouse

unless the Court authorizes their removal.           Bandannas, gaiters,

and masks with valves are not permitted.

     IT IS FURTHER ORDERED that by March 25, 2021, defense

counsel must advise the Court of how many spectators will attend

the proceeding.      The parties must advise the Court by the same

date how many individuals will be seated at counsel’s tables.

Special accommodations may need to be made if more than ten

spectators are expected to attend, or more than three

individuals are expected to be seated at each counsel’s table.

     IT IS FURTHER ORDERED that members of the press and family

members who are not able to attend the in-court proceeding may

listen to it through a telephone link by calling 888-363-4749

and using access code 4324948.

Dated:       New York, New York
             March 23, 2021

                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
